                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


 IP A TECHNOLOGIES, INC.,

               Plaintiff,

        V.                                       Civil Action No. 16-1266-RGA

 AMAZON.COM, INC., and AMAZON
 DIGITAL SERVICES, LLC,

               Defendants.


 IPA TECHNOLOGIES, INC.,

               Plaintiff,
                                                 Civil Action No. 18-01-RGA
        V.


 MICROSOFT CORPORATION,

                Defendant.


 IP A TECHNOLOGIES, INC.,

                Plaintiff,
                                                 Civil Action No. 18-318-RGA
        V.


 GOOGLELLC,

                Defendant.


                                 MEMORANDUM OPINION

Stephen P. Brauerman and Sara E. Bussiere, BAYARD, P.A., Wilmington, DE; Paul J.
Skiermont (argued), Sarah E. Spires, SadafR. Abdullah, Steven W. Hartsell, Alexander E.
Gasser, and Christopher M. Hodge, SKIERMONT DERBY, Dallas, TX; Mieke Malmberg,
SKIERMONT DERBY, Los Angeles, CA.

       Attorneys for Plaintiff
Steven J. Balick, & Andrew C. Mayo, ASHBY & GEDDES, P.A. , Wilmington, DE; J. David
Hadden (argued), Saina S. Sharnilov, Todd R. Gregorian, Ravi Ranganath, & Athul K. Acharya,
FENWICK & WEST LLP, Mountain View, CA.

       Attorneys for Defendants Amazon.corn and Amazon Digital Services, LLC.

Rodger D. Smith II, MORRIS , NICHOLS , ARSHT & TUNNELL LLP, Wilmington, DE;
Richard A. Cederoth (argued) & Nathaniel C. Love, SIDLEY AUSTIN LLP, Chicago, IL;
Joseph A. Micallef & Scott M. Border, SIDLEY AUSTIN LLP, Washington, DC.

       Attorneys for Defendant Microsoft Corporation.

Jack B. Blumenfeld and Rodger D. Smith II, MORRIS , NICHOLS , ARSHT & TUNNELL LLP,
Wilmington, DE; Michael C. Hendershot (argued), David T. Okano, and Evan McLean, PAUL
HASTINGS LLP, Palo Alto, CA; Arvind Jairarn, PAUL HASTINGS LLP, Washington, DC.

       Attorneys for Defendant Google LLC.



January   Jt,
            2019
        Presently before the Court is Defendants' Motion to Dismiss Pursuant to Federal Rule of

Civil Procedure 12(b)(6). (D.I. 35). The issues are fully briefed. (D.I. 36, 37, 45). The Court

held oral argument on November 16, 2018. 1 (D.I. 51). For the reasons that follow, the Court

grants Defendants' motion to dismiss as to the '021 patent, '061 patent, and '718 patent and

denies Defendants' motion to dismiss the claims of infringement of the ' 115 patent, the ' 128

patent, and the '560 patent.

I.      BACKGROUND

        Plaintiff IPA Technologies ("Plaintiff') filed suit on December 19, 2016 alleging

Defendants Amazon.com and Amazon Digital Services ("Defendants") infringe U.S. Patent Nos.

6,742,021 ("the ' 021 patent"), 6,523 ,061 ("the ' 061 patent"), and 6,757,718 ("the '718 patent")

owned by Plaintiff (collectively "the Halverson patents"). (D.I. 1). On March 31, 2018, the

Court granted Defendants' first Motion to Dismiss without prejudice as to claim 1 of the ' 021

patent, claim 1 of the ' 061 patent, and claim 1 of the ' 718 patent, and otherwise denied the

motion. (D.I. 30, 31). On April 11, 2018, Plaintiff filed an amended complaint, reasserting these

claims and asserting new claims that Defendants infringe U.S Patent Nos. 6,851 ,115 ("the '115

patent"), 7,069,560 ("the '560 patent"), and 7,036,128 ("the ' 128 patent") (collectively, "the

Cheyer patents"). (D.I. 33). Defendants filed a motion to dismiss the claims for infringement of

the six asserted patents as invalid under 35 U.S.C. § 101. (D.I. 35). The asserted Halverson

patents are generally directed to navigating an electronic data source by means of spoken


1
  On January 1, 2018, Plaintiff filed suit asserting the same patents against Microsoft Corporation. (C.A. No . 18-01-
RGA, D.I. 1). On February 26, 2018, Plaintiff filed suit asserting the same patents against Google LLC. (C.A. No .
18-318-RGA, D.I. 1). In these related cases, Defendants Microsoft Corporation and Google LLC have filed Motions
toDismissandprovidedadditionalbriefing. (C.A. No . 18-01 , D.I.17, 18, 19, 30; C.A. No . 18-3!8, D.I.10 , 11 , 16,
22). Defendant Google solely moved to dismiss the claims ofthe ' 021 , '061 , and ' 718 patents. (C.A. No. 18-3 18,
D.I. 18). Oral argument included presentations from the Amazon defendants, Microsoft, and Google. All docket
item references in this opinion refer to C.A. No . 16-1266 unless otherwise specified.


                                                          1
language. ('021 patent, Abstract). The Halverson patents share a common specification. (D.I.

37 at 7-8).

        Claim 1 of the ' 021 patent reads:

        1. A method for speech-based navigation of an electronic data source, the electronic
        data source being located at one or more network servers located remotely from a
        user, comprising the steps of:
              (a) receiving a spoken request for desired information from the user;
              (b) rendering an interpretation of the spoken request;
              (c) constructing at least part of a navigation query based upon the
                  interpretation;
              (d) soliciting additional input from the user, including user interaction in a
                  non-spoken modality different than the original request without
                  requiring the user to request said non-spoken modality;
              (e) refining the navigation query, based upon the additional input;
              (f) using the refined navigation query to select a portion of the electronic
                  data source; and
              (g) transmitting the selected portion of the electronic data source from the
                  network server to a client device of the user.
('021 patent, claim 1). Claim 1 of the ' 061 patent reads:

        1. A method for utilizing agents for speech-based navigation of an electronic data
        source, comprising the steps of:
              (a) receiving a spoken request for desired information from a user;
              (b) rendering an interpretation of the spoken request;
              (c) constructing a navigation query based upon the interpretation;
              (d) routing the navigation query to at least one agent, wherein the at least
                  one agent utilizes the navigation query to select a portion of the
                  electronic data source; and
              (e) invoking a user interface agent for outputting the selected portion of the
                   electronic data source to the user, wherein a facilitator manages data flow
                   among multiple agents and maintains a registration of each of said
                   agents' capabilities.
('061 patent, claim 1). Claim 1 of the ' 718 patent reads:




                                                    2
       1. A method for speech-based navigation of an electronic data source located at one
       or more network servers located remotely from a user, wherein a data link is
       established between a mobile information appliance of the user and the one or more
       network servers, comprising the steps of:
            (a) receiving a spoken request for desired information from the user utilizing
                 the mobile information appliance of the user, wherein said mobile
                 information appliance comprises a portable remote control device or a
                 set-top box for a television;
            (b) rendering an interpretation of the spoken request;
            (c) constructing a navigation query based upon the interpretation;
            (d) utilizing the navigation query to select a portion of the electronic data
                source; and
            (e) transmitting the selected portion of the electronic data source from the
                network server to the mobile information appliance of the user.
(' 718 patent, claim 1).

        The asserted Cheyer patents are generally directed to a software "architecture

support[ing] cooperative task completion by flexible and autonomous electronic agents." (' 115

patent, Abstract). The Cheyer patents share a "nearly identical" specification. (D.I. 36 at 8).

        Claim 61 of the' 115 patent reads:

        61. A facilitator agent arranged to coordinate cooperative task completion within a
        distributed computing environment having a plurality of autonomous service-
        providing electronic agents, the facilitator agent comprising:
        an agent registry that declares capabilities of service-providing electronic agents
        currently active within the distributed computing environment; and
        a facilitating engine operable to parse a service requesting order to interpret a
        compound goal set forth therein, the compound goal including both local and global
        constraints and control parameters, the service request formed according to an
        Interagent Communication Language (ICL), wherein the ICL includes
                a layer of conversational protocol defined by event types and parameter lists
                associated with one or more of the events, wherein the parameter lists
                further refine the one or more events; and
                a content layer comprising one or more of goals, triggers, and data elements
                associated with the events; and
        the facilitating engine further operable to construct a goal satisfaction plan by using
        reasoning that includes one or more of domain-independent coordination strategies,



                                                  3
       domain-specific reasoning, and application-specific reasoning comprising rules and
       learning algorithms.
('061 patent, claim 61). Claim 52 of the ' 560 patent reads:

       52. A computer implemented process for providing coordinated task completion
       within a distributed computing environment, the distributed computing
       environment including a plurality of autonomous electronic agents, the computer
       implemented method comprising the steps of:
               providing at least one agent registry including the capabilities of service
               providing electronic agents;
               interpreting a service request in the form of a base goal, the service request
               being in a interagent communication language (ICL), the ICL including a
               layer of conversational protocol defined by event types and parameter lists
               associated with one or more of the events, wherein the Parameter lists
               further refine the one or more events;
               determining a plurality of sub goals necessary to accomplish the base goal;
               selecting from said registry at least one service providing agent capable of
               completing said sub goals;
               delegating at least one sub goal as a peer to peer service request directly
               from a service requesting agent to a service providing agent; and
               delegating any remaining sub goals as service request in the interagent
               communication language to the selected agents capable of completing the
               remaining sub-goals.
(' 560 patent, claim 52). Claim 1 of the ' 128 patent reads :

       1. A collaborative computer-implemented community of distributed electronic
       agents, organized to provide a mobile computing environment, the computer-
       implemented community of distributed electronic agents comprising:
               An agent registry wherein one or more capabilities of each of the electronic
               agents are registered in the form of an interagent communication language
               (ICL), wherein the interagent language includes a layer of conversational
               protocol defined by event types and parameter lists associated with one or
               more events, and wherein the parameter lists further refine the one or more
               events;
               a facilitator agent arranged to coordinate cooperative task completion
               among the electronic agents by delegating one or more received ICL goals
               to a selected one or more of the electronic agents based upon the registered
               capabilities of the selected agents;




                                                  4
                 one or more service-providing electronic agents, being in bi-directional
                 communication with the facilitator agent, including at least one location
                 agent operable to ascertain a current physical location of a user; and
                 one or more computer interface agents being in bi-directional
                 communication with the facilitator agent, the mobile computer interface
                 agents being operable to process at least one mobile user input type and to
                 responsively generate and present to the facilitator agent one or more ICL
                 goals corresponding to the user's desired request.
('128 Patent, claim 1).

        On May 29, 2018, Plaintiff submitted proposed claim constructions for purposes of

Defendants' motion to dismiss. (D.I. 44-8). They are:

       Claim Term                              Plaintiff's Proposed Construction
       rendering an interpretation of          processing the spoken request to understand it by
       the spoken request                      performing speech recognition to process voice
                                               data into a text stream of recognized words, and
                                               performing natural language processing to parse
                                               the text to determine the meaning of the user' s
                                               request
       constructing at least part of a         identifying an electronic network data source
       navigation query based upon             where user-desired information can be found and
       the interpretation                      automatically creating (at least part of) an
              I                                operational data request based on the interpretation
       constructing navigation query           of the user's request that is structured
       based upon the interpretation           appropriately to retrieve user-desired information
                                               from the electronic network data source(s)


(Id.) . For the purposes of this motion, I adopt Plaintiffs proposed constructions.2

II.     LEGAL STANDARD

        A. Motion to Dismiss

        Rule 8 requires a complainant to provide "a short and plain statement of the claim

showing that the pleader is entitled to relief .... " Fed. R. Civ. P. 8(a)(2). Rule 12(b)(6) allows


2Defendant Google asserts Plaintiff is collaterally estopped from asserting new constructions for terms in the
Halverson patents after it proposed differing constructions in IPA Tech., Inc. v. Amazon.com Inc., 307 F. Supp. 3d
356, 360 (D. Del. 2018). (C.A. 18-318, D.I. 22 at 7). Collateral estoppel does not apply here because my previous
opinion was not a final disposition on the merits. Rather, I dismissed Plaintiff's claims without prejudice, and
granted Plaintiff leave to amend its complaint.


                                                         5
the accused party to bring a motion to dismiss the claim for failing to meet this standard. A Rule

12(b)(6) motion may be granted only if, accepting the well-pleaded allegations in the complaint

as true and viewing them in the light most favorable to the complainant, a court concludes that

those allegations "could not raise a claim of entitlement to relief." Bell At!. Corp. v. Twombly,

550 U.S. 544, 558 (2007). The Federal Circuit follows regional circuit law for motions to

dismiss. Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat. Ass'n, 776 F.3d

1343, 1346 (Fed. Cir. 2014), cert. denied, 136 S. Ct. 119 (20 15).

       "Though ' detailed factual allegations' are not required, a complaint must do more than

simply provide ' labels and conclusions' or 'a formulaic recitation of the elements of a cause of

action."' Davis v. Abington Mem 'l Hosp ., 765 F.3d 236, 241 (3d Cir. 2014) (quoting Twombly,

550 U.S. at 555). I am "not required to credit bald assertions or legal conclusions improperly

alleged in the complaint." In re Rockefeller Ctr. Props., Inc. Sec. Litig., 311 F .3d 198, 216 (3d

Cir. 2002). A complaint may not be dismissed, however, "for imperfect statement of the legal

theory supporting the claim asserted." See Johnson v. City of Shelby, 135 S. Ct. 346, 346 (2014).

       A complainant must plead facts sufficient to show that a claim has "substantive

plausibility." Id. at 347. That plausibility must be found on the face of the complaint. Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009). "A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged." Id. Deciding whether a claim is plausible will "be a context-

specific task that requires the reviewing court to draw on its judicial experience and common

sense." Id. at 679.




                                                 6
       B. Patentable Subject Matter under 35 U.S.C. § 101

       Section 101 of the Patent Act defines patent-eligible subject matter. It provides:

"Whoever invents or discovers any new and useful process, machine, manufacture, or

composition of matter, or any new and useful improvement thereof, may obtain a patent therefor,

subject to the conditions and requirements of this title. " 35 U.S.C. § 101. The Supreme Court

has recognized an implicit exception for three categories of subject matter not eligible for

patentability- laws of nature, natural phenomena, and abstract ideas. Alice Corp. Pty. v. CLS

Bank Int '!, 134 S. Ct. 2347, 2354 (2014). The purpose of these carve outs is to protect the "basic

tools of scientific and technological work." Mayo Collaborative Servs. v. Prometheus Labs.,

Inc. , 566 U.S. 66, 71 (2012). " [A] process is not unpatentable simply because it contains a law

of nature or a mathematical algorithm," as "an application of a law of nature or mathematical

formula to a known structure or process may well be deserving of patent protection." Id. at 71

(emphasis omitted). In order "to transform an unpatentable law of nature into a patent-eligible

application of such a law, one must do more than simply state the law of nature while adding the

words ' apply it. "' Id. at 72 (emphasis omitted).

       The Supreme Court recently reaffirmed the framework laid out in May o "for

distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from

those that claim patent-eligible applications of those concepts." Alice, 134 S. Ct. at 2355. First,

the court must determine whether the claims are drawn to a patent-ineligible concept. Id. If the

answer is yes, the court must look to "the elements of the claim both individually and as an

' ordered combination"' to see if there is an "' inventive concept'- i. e., an element or

combination of elements that is ' sufficient to ensure that the patent in practice amounts to

significantly more than a patent upon the [ineligible concept] itself. "' Id. (alteration in original).




                                                     7
"A claim that recites an abstract idea must include 'additional features' to ensure 'that the

[claim] is more than a drafting effort designed to monopolize the [abstract idea]."' Id. at 2357

(alterations in original) (quoting Mayo, 566 U.S. at 77). "[S]imply appending conventional

steps, specified at a high level of generality, to ... abstract ideas cannot make those ... ideas

patentable." Mayo, 566 U.S. at 82. Further, "the prohibition against patenting abstract ideas

cannot be circumvented by attempting to limit the use of [the idea] to a particular technological

environment." Alice, 134 S. Ct. at 2358 (quoting Bilski v. Kappas , 561 U.S. 593 , 610-11

(2010)). Thus, "the mere recitation of a generic computer cannot transform a patent-ineligible

abstract idea into a patent-eligible invention." Id. For this second step, the machine-or-

transformation test can be a "useful clue," although it is not determinative. Ultramercial, Inc. v.

Hulu, LLC, 772 F.3d 709, 716 (Fed. Cir. 2014), cert. denied, 135 S. Ct. 2907 (2015).

         Patent eligibility under § 101 is a question of law suitable for resolution on a motion to

dismiss. See OIP Techs. , Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362 (Fed. Cir. 2015);

Content Extraction, 776 F.3d at 1346. At Alice Step Two, however, "[w]hether something is

well-understood, routine, and conventional to a skilled artisan at the time of the patent is a

factual determination." Berkheimer v. HP Inc., 881 F.3d 1360, 1369 (Fed. Cir. 2018); see also

Aatrix Software, Inc. v. Green Shades Software, Inc., 882 F.3d 1121 , 1126-27 (Fed. Cir. 2018).

Therefore, plausible factual allegations in the complaint may create a dispute of fact as to

whether an inventive concept exists under Alice Step Two. 3

         However, at the motion to dismiss stage, factual allegations in the complaint which

contradict the specification or the claims need not be credited as true under the Rule 12(b)( 6)


3
  In denying rehearing en bane, Judge Moore states, "Berkheimer and Aatrix stand for the unremarkable proposition
that whether a claim element or combination of claim elements would have been well-understood, routine and
conventional to a skilled artisan in the relevant field at a particular point in time is a question of fact. " Berkheimer v.
HP, Inc., 890 F.3 d 1369, 1370 (Fed. Cir. 2018) (denial of rehearing en bane).


                                                             8
analysis. See Aatrix, 882 F.3d at 1125 ("plausible factual allegations may preclude dismissing a

case under § 101 where, for example, nothing on the record refutes those allegations as a matter

oflaw or justifies dismissal under Rule 12(b)(6)") (quoting Fair Warning IP, LLC v. Iatric Sys.,

Inc., 839 F.3d 1089, 1097 (Fed. Cir. 2016)); see also Berkheimer, 881 F.3d at 1369

("improvements in the specification, to the extent . . . captured in the claims, create a factual

dispute") (emphasis added). "In a situation where the specification admits the additional claim

elements are well-understood, routine, and conventional, it will be difficult, if not impossible, for

a patentee to show a genuine dispute." Berkheimer v. HP Inc., 890 F.3d 1369, 1371 (Fed. Cir.

2018) (Moore, J.) (denial ofrehearing en bane). Therefore, factual allegations in the complaint

that claim elements are not well-understood, routine or conventional are not taken as true where

they contradict admissions in the specification or the claims themselves.

        The Federal Circuit has held that the district court is not required to individually address

claims not asserted or identified by the non-moving party, so long as the court identifies a

representative claim and "all the claims are substantially similar and linked to the same abstract

idea." Id. at 1348.

III.    DISCUSSION

        A. Procedural Posture

        Defendants ask this Court to invalidate all claims in the Halverson and Cheyer patents as

patent ineligible under 35 U.S.C. § 101. 4 Plaintiff argues that Defendant must establish

ineligibility for every claim of the patents. (D.I. 37 at 16). As discussed above, however, the

district court is not required to individually address claims not asserted or identified by the non-

moving party, so long as the court identifies a representative claim and "all the claims are


4
 Defendant Google has only filed a motion to dismi ss those claims asserting the Halverson patents. (C.A. 18-318,
D.I. 18).


                                                        9
substantially similar and linked to the same abstract idea." Content Extraction, 776 F.3d at 1348.

Plaintiff only specifically asserts one claim from each patent. (D.I. 33   ,r,r 181 , 206, 229, 253,
266, 282). Moreover, Defendants argue that the asserted claims are representative of the

remainder of the claims in the asserted patents and that all claims are directed to the same

abstract idea. (D.I. 36 at 14-16, 21 -23 ; C.A. 18-318, D.I. 11 at 11-12 (addressing those claim

groupings specifically identified by Plaintiff at previous oral argument); C.A. 18-01 , D.I. 18 at

17-18). Plaintiffs sole response to these assertions is to characterize these sections of the brief

as "attorney argument." (D.I. 37 at 16; C.A. 18-01 , D.I. 19 at 19; C.A. 18-318, D.I. 16 at 16).

Plaintiff has failed to identify any claims that are not represented by the asserted claims of the

patents. Defendants have made a sufficient showing that the claims of each patent are

substantially similar and linked to the same abstract idea. Therefore, the Court will treat the

asserted claims as representative of all the claims of their respective patents.

       B. Patentable Subject Matter

               1. Abstract Idea

       "First, we determine whether the claims at issue are directed to [an abstract idea] ." Alice,

134 S. Ct. at 2355 . "The ' abstract ideas ' category embodies ' the longstanding rule that an idea

of itself is not patentable."' Id. (quoting Gottschalk v. Benson, 409 U.S . 63 , 67 (1972)). "The

Supreme Court has not established a definitive rule to determine what constitutes an ' abstract

idea' sufficient to satisfy the first step of the Mayo/Alice inquiry." Enfish, LLC v. Microsoft

Corp., 822 F.3d 1327, 1334 (Fed. Cir. 2016). The Supreme Court has recognized, however, that

"fundamental economic practice[s] ," Bilski, 561 U.S. at 611 , "method[s] of organizing human

activity," Alice, 134 S. Ct. at 235 6, and mathematical algorithms, Benson, 409 U.S. at 64, are

abstract ideas. In navigating the parameters of such categories, courts have generally sought to




                                                 10
"compare claims at issue to those claims already found to be directed to an abstract idea in

previous cases." Enfish, 822 F.3d at 1334. "[S]ome improvements in computer-related

technology when appropriately claimed are undoubtedly not abstract." Id. at 1335. "[I]n

determining whether the claims are directed to an abstract idea, we must be careful to avoid

oversimplifying the claims because '[a]t some level, all inventions . .. embody, use, reflect, rest

upon, or apply laws of nature, natural phenomena, or abstract ideas. "' In re TL! Commc 'ns LLC

Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016) (alterations in original) (quoting Alice, 134 S.

Ct. at 2354).

                           a. Halverson Patents

        Defendants argue that the Halverson patents are directed to the abstract idea of

"retrieving electronic data in response to a spoken request and transmitting the retrieved data to a

user." (D.I. 36 at 6). Plaintiff counters that the asserted patents "claim specific technologic

processes to improve computer-user interfaces and solve problems of prior systems to improve

the functioning of systems and methods for navigating electronic databases based on spoken

inputs." 5 (D.I. 37 at 13). For the reasons stated in my previous opinion and those stated below, I

conclude that the Halverson patents are directed to the abstract idea of retrieving data in response

to a spoken request and transmitting the retrieved data to a user.

         First, Plaintiff has not cited to any case altering the previous analysis of the Halverson

patents. Plaintiff argues that recent Federal Circuit cases recognizing "that specific technologic

modifications to solve a problem or improve the functioning of a known system generally



5 Defendants argue that Plaintiff is collaterally estopped from arguing that the Halverson patents are not directed to

an abstract idea. (D.I. 36 at 11-12). They are incorrect. Plaintiff is not estopped from asserting that the Halverson
patents are patent eligible. My previous order was not a final judgment on the merits, as it was without prejudice
and with leave to amend. Moreover, Plaintiffs previous voluntary dismissal in another case does not transform the
Court's previous order into a final judgment. See, e.g., Camesi v. Un iv. of Pittsburgh Med. Ctr, 729 F.3d 239, 244-
45 (3d Cir. 2013).


                                                          11
produce patent-eligible subject matter" require a holding that the Halverson patents are not

directed to an abstract idea. (D.I. 37 at 13-14 (quoting Trading Techs. Int '!, Inc. v. CQG, Inc.,

675 F. App 'x 1001 , 1004-05 (Fed. Cir. 2017)). In Plaintiffs view, the Halverson patents

"require specific steps that taken as a whole are directed to improved computer-user interfaces

and solve technological problems with technology solutions." (D.I. 37 at 14). Plaintiff points to

several cases that it argues support a determination that the Halverson patents are not directed to

an abstract idea. See DDR Holdings, LLC v. Hotels. com, L.P., 773 F.3d 1245, 1256 (Fed. Cir.

2014) (claims were "necessarily rooted in computer technology" and " [overcame] a problem

specifically arising in the realm of computer networks"); Thales Visionix Inc. v. United States,

850 F.3d 1343, 1348-49 (Fed. Cir. 2017) (claims specified a particular configuration of the

sensors and a particular method of utilizing the raw data that eliminated complications inherent

in conventional methods); Visual Mem. LLC v. N VIDIA Corp., 867 F.3d 1253 , 1259 (Fed. Cir.

2017) (claims did not claim merely the abstract idea of data storage, but rather an invention that

provided flexibility prior art processors did not possess, "obviat[ing] the need to design a

separate memory system for each type of processor."); Core Wireless Licensing S.A .R.L. v. LG

Elecs., Inc., 880 F.3d 1356, 1362 (Fed. Cir. 2018) ("claims are directed to a particular manner of

summarizing and presenting information in electronic devices").

       However, the claims at issue are distinguishable from those in the cases cited by Plaintiff.

Unlike DDR Holdings, where the patent claims specified how interactions with the internet are

manipulated to yield a desired result, 773 F.3d at 1258, or Thales, where the claims were

"directed to systems and methods that use inertial sensors in a non-conventional manner to

reduce errors," 850 F.3d at 1349-50, the Halverson patents merely recite conventional steps

required to navigate an electronic database and recite conventional technology to implement




                                                 12
these steps. Moreover, unlike Core Wireless, where the patent claims were "directed to a

particular manner of summarizing and presenting information in electronic devices," 880 F.3d at

1362, and Data Engine Techs. LLC v. Google LLC, where the claims "recite[d] a 'specific' and

'particular' manner of navigating a three-dimensional spreadsheet," 906 F.3d 999, 1009 (Fed.

Cir. 2018), "the asserted claims are ... drafted so broadly as to cover any method that can

achieve navigating electronic databases by spoken natural input." IPA Techs. Inc. v.

Amazon.com, Inc. , 307 F. Supp. 3d 356, 364 (D. Del. 2018) (emphasis added). The claims of the

Halverson patents therefore do not recite a particular manner of achieving the functional goal.

       Additionally, unlike Visual Memory LLC v. NVIDIA Corp. , 867 F.3d 1253, 1259 (Fed.

Cir. 2017), where the patent claims contained specific limitations to avoid claiming "all types

and all forms of categorical data storage," the claims of the Halverson patents do not recite any

specific limitation that renders the claims patentable. See IPA Techs., 307 F. Supp. 3d at 364-66

(discussing various claim limitations and finding no claim limitation sufficient "to tie the claims

to a specific improvement in technology or a technological solution to an identified problem").

       Therefore, none of these cases alter my previous conclusion that the claims of the

Halverson patents "employ broad functional terms to claim systems and methods of delivering

content to users, ' without providing any limiting detail that confines the claim[s] to a particular

solution to an identified problem."' Id. at 366 (quoting Affinity Labs oJTex., LLC v. DIRECTV,

LLC, 838 F.3d 1253, 1269 (Fed. Cir. 2016)). Nor do these cases invalidate the conclusion that

"[r]ather than claiming a technological solution to the problem, however, the asserted claims are

directed to the objective of the invention itself." IPA Techs., 307 F. Supp. 3d at 364. As I

previously stated, the goal of the invention is identified in the specification: "Allowing spoken

natural language requests as the input modality for rapidly searching and accessing desired




                                                 13
content." See id. (quoting ' 021 patent at 1:37-41). The claims are "drafted so broadly as to

cover any method that can achieve navigating electronic databases by spoken natural language

input- they recite, at a very high level of generality, the basic steps that would be required." Id.

         Second, Plaintiffs new factual pleadings in its amended complaint cannot contradict the

specification and language of the claims themselves. Plaintiff now asserts that "the '021 Patent

addresses improvements to handling errors and ambiguities that arise from a spoken request for

electronically stored database information" by reciting a method that "upon the emergence of

error or ambiguities in the interpretation of the spoken natural language input, the system solicits

additional input from the user: (1) in a non-spoken modality, (2) that is different from the

original request, (3) without requiring the user to request the non-spoken modality." (D.I. 37 at

15). However, this does nothing more than recite language in claim 1 of the ' 021 patent that I

have already considered and determined is directed to the abstract idea. 6 IPA Techs., 307 F.

Supp. 3d at 364 n.2). Plaintiff has not pled any facts that would alter my previous opinion:

         the claims here are 'aspirational in nature and devoid of any implementation
         details or technical description that would permit [me] to conclude that the claim
         as a whole is directed to something other than the abstract idea' of retrieving
         electronic data in response to a spoken request, and transmitting the retrieved data
         to a user.

Id. at 369 (quoting Move, Inc. v. Real Estate Alliance Ltd. , 721 F. App'x 950, 954 (Fed. Cir.

2018).

                            b. Cheyer Patents

         Defendants (other than Google) argue that the Cheyer patents are directed to an abstract

idea. The Amazon defendants allege that the Cheyer patents are directed to the abstract idea of



6
 Plaintiff also alleges that the '061 patent "teaches a particular type of electronic architecture that improves the
functioning of the computer itself' and the ' 718 patent " utilize[s] distinct elements ... that are not part of the ' 021
or '061 patents." (D.I. 37 at 15 n.4). However, these arguments were previously presented and rejected.


                                                            14
"breaking tasks down and delegating them to appropriate actors." (D.I. 36 at 17). Defendant

Microsoft asserts that the abstract idea is "retrieving electronic data in response to a request."

(C.A. 18-01, D.I. 18 at 7). Plaintiff counters that the Cheyer patents "are directed to specific

technologic processes to overcome the shortcomings of prior art systems with improvements to

software architecture in distributed computing environments that advance computer-user

interfaces over the then-existing state of the art and improve the computer's ability to complete

tasks for users." (D.I. 37 at 18). For the reasons stated below, I conclude that the Cheyer patents

are not directed to an abstract idea.

       Improvements to efficiency and scalability in task completion in distributed computing

environments "can be a non-abstract computer-functionality improvement if done by a specific

technique that departs from earlier approaches to solve a specific computer problem." Ancora

Techs., Inc. v. HTC America, Inc., 908 F.3d 1343, 1348 (Fed. Cir. 2018) (citing Finjan, 879 F.3d

at 1304-05). The Cheyer patents describe a specific software architecture that employs

facilitators for delegation and coordination, construction of arbitrarily complex goals, an

expandable inter-agent communication language, service-providing agents and a distributed

process where no single agent defines the set of possible inputs. ('115 patent col. 5:3-9, col.

8:40-55). Moreover, the Cheyer patents "expressly disclose and claim inventive improvements

over then-existing OAA technology." (D.I. 37 at 21). For example, the specification of the ' 115

patent states, "The agent library preferably minimizes the effort required to construct a new

system and maximizes the ease with which legacy systems can be 'wrapped' and made

compatible with the agent-based architecture of the present invention." ('115 patent col. 7:48-

52). The agent library also enables the incorporation of new agents "without any need to revise

code for the facilitator, the natural language agents, or any other client agents." (Id. col. 8:45-




                                                  15
49). " [A] single request can produce cooperation and flexible communication among many

agents, written in different programming languages and spread across multiple machines." (Id.

col. 8:52-55). These are problems the Cheyer patents identify with prior art technologies in

distributed computing. (See id. col. 3 :24-27 ("restriction of the [distributed object-oriented

programming] approach is that the interactions among objects are fixed through explicitly coded

instructions"); col. 3 :53-58 (disadvantages of mobile agent are programmatic specificity of agent

interactions, lack of coordination support, and execution environment irregularities); col 4: 13-16

(blackboard architecture does not allow programmatic control to refer to a specific process

during computation); col. 4:37-55 (previous agent based technologies and architectures are

limited in the extent to which agents can specify complex goals, influence strategies used by the

facilitator, integrate human agents, deal with compound goals, and in system scalability)).

       Moreover, the Cheyer patents lay out specific structures by which these improvements in

functionality are achieved. Claim 61 of the ' 115 patent discloses a "facilitator agent" which

coordinates cooperative task completion by (1) using an agent registry, (2) parsing a service

requesting order, (3) interpreting a compound goal according to an Interagent Communication

language, and (4) constructing a goal satisfaction plan. Claim 52 of the ' 560 patent describes the

method by which tasks are delegated and Claim 1 of the ' 128 patent describe the construction of

the distributed computing layout as a whole. The specific structures and methods laid out in

these claims provide concrete improvements in the underlying computer technology over the

prior art. Interactions between objects are not fixed through explicitly coded instructions;

coordination support is provided by the facilitating agent; a user may refer to a specific process

when making its request; the system does not need to be rewritten when new agents are added;

agents can influence strategies used by the facilitator; and the system provides more flexibility in




                                                 16
dealing with compound goals. Therefore, these claims are directed to improvements of the

underlying computer functionality in a distributed computing environment, not to the abstract

idea of "retrieving electronic data in response to a request" or "breaking tasks down and

delegating information to appropriate actors." 7

        Defendants argue that the Cheyer specifications do not explain or state how a facilitator

engine performs certain tasks. However, as Plaintiff correctly states, "whether a patent

specification teaches an ordinarily skilled artisan how to implement the claimed invention

presents an enablement issue, not an eligibility issue ... " Visual Mem. , 867 F.3d at 1260-61.

Moreover, the patent claims specifically state that the facilitating engine "construct[s] a goal

satisfaction plan by using reasoning that includes one or more of domain-independent

coordination strategies, domain-specific reasoning, and application-specific reasoning." (' 115

Patent col. 35:23-27). While Defendants argue this language is a black-box, the language does

incorporate the improvements on prior art. Specifically, the facilitating engine's claimed use of

these different strategies enables (1) the facilitating agent to provide coordination support (by

using a domain-independent coordination strategy), (2) a user to refer to a specific process when

making its request (by using domain-specific reasoning), and (3) the agents to influence the

strategies used by the facilitator agent (by using application-specific reasoning). Thus, the

Cheyer patents claim specific improvements over the prior art.

        The Cheyer patents, therefore, are not directed to an abstract idea and the Court need not

address Alice Step Two for the Cheyer patents.




7
 While these ideas are certainly components of the claimed invention, the claims are not directed to these ideas.
Rather, the invention improves computer functionality by creating a specific architecture which allows faster
coordination of tasks and retrieval of information.


                                                         17
               2. Inventive Concept

       The determination that a patent is directed to an abstract idea "does not render the subject

matter ineligible." Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1346 (Fed.

Cir. 2015). Having decided that the Halverson patents' claims are directed to an abstract idea,

the Court must next "determine whether the claims do significantly more than simply describe

the abstract method." Ultramercial, 772 F .3d at 715. Since "a known idea, or one that is routine

and conventional, is not inventive in patent terms," this analysis "favors inquiries analogous to

those undertaken for determination of patentable invention." Internet Patents, 790 F.3d at 1346.

Indeed, the Federal Circuit has noted that the two stages of the Alice two-step inquiry "are

plainly related" and "involve overlapping scrutiny of the content of the claims .... " Elec.

Power Grp., 830 F.3d at 1353. Furthermore, neither " [a] simple instruction to apply an abstract

idea on a computer," nor "claiming the improved speed or efficiency inherent with applying the

abstract idea on a computer" satisfies the requirement of an "inventive concept." Intellectual

Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367 (Fed. Cir. 2015).

       Defendants argue that the Halverson patents lacks an inventive concept. (C.A. 18-318,

D.I. 11 at 16-22). Plaintiff submits that the claims contain an inventive concept because " [t]he

Halverson specification discloses and the [amended complaint] pleads that the claimed

inventions improve the functioning of the computer itself and improves upon then-existing

technology." (D.I. 37).

       I agree with Defendants. As I stated in my previous opinion, "the specification's

statement that the claims are directed to solving a technological problem cannot overcome the

specification's recitation of conventional technology to implement the invention, combined with

broad, functional claim language that merely describes an abstract idea." IPA Techs., 307 F.




                                                18
Supp. 3d at 370. Neither can the additional facts pled by Plaintiff in its amended complaint.

"Whether something is well-understood, routine, and conventional to a skilled artisan at the time

of the patent is a factual determination." Berkheimer, 881 F.3d at 1369. "In a situation where

the specification admits the additional claim elements are well-understood, routine, and

conventional, it will be difficult, if not impossible, for a patentee to show a genuine dispute"

sufficient to deny a motion to dismiss. Berkheimer, 890 F.3d at 1371 .

        The majority of Plaintiffs new factual allegations do not alter the Alice Step Two

analysis. Many of the new allegations are boilerplate, stating, "The claimed inventions are

directed to new computer functionality and improvements to technological processes that address

problems rooted in and arising from computer technology." 8 (D.I. 33                 ,r,r 96, 131, 152).   I am not

required to treat boilerplate allegations that the claims are directed to new computer functionality

and improvements to technological processes as true where those allegations contradict the

language of the claims and specification. See, e.g. , Berkheimer, 881 F.3d at 1369-70

(improvements must be "captured in the claims"); Schuykill Energy Res. , Inc. v. Pa. Power &

Light Co., 113 F.3d 405, 417 (3d Cir. 1997) ("unsupported conclusions and unwarranted

inferences" need not be accepted as true). Moreover, these boilerplate allegations do not change

the fact that the "specification is replete with references to implementing the claims using

conventional technology." IPA Techs., 307 F. Supp. 3d at 370.

         Many of the new allegations simply quote, cite or otherwise incorporate language from

the claims and specification. (D.I.3o,r,r97-106, 111-12, 130, 132-34, 136, 153). These



8
  Paragraphs 114 and 137 of the amended complaint are also boilerplate. Paragraph 114 is representative and states,
"The above-disclosed and claimed speech-based navigation method additionally constitutes an unconventional
technical solution (for example, multi-modal feedback to solicit additional user input, to refine and use an electronic
data source query without requiring a user to request a non-spoken modality) to address a technical problem of
electronic data source navigational methods to interpret, construct, query, and refine spoken requests." Paragraph
137 provides a different example in the parenthetical.


                                                          19
allegations add no new factual information for the Court to consider in determining whether the

claims contain an inventive concept. Additionally, a significant percentage of Plaintiffs new

factual allegations simply recite the prosecution history of the Halverson patents. (D.I. 33   ,r,r
115-25, 138-47, 155-65). These paragraphs of the Complaint allege facts such as the number of

prior art references the Halverson patents were issued over, the number of times the Halverson

patents have been cited as prior art since being issued, and the examiners' recitations of why they

found the Halverson patents to be novel. However, these types of facts are not properly

considered in determining a motion to dismiss for patent ineligibility under§ 101. Every patent

that is issued is generally (and often specifically) issued over prior art references and is found to

be novel. Moreover, as Defendants correctly point out, citations are no measure of whether the

patent is directed to an abstract idea or an inventive concept. (D.I. 36 at 113 n.3 ("one of the

patents invalidated in Alice has been cited 325 times")).

       The remaining factual allegations also do not change the results of the inventive concept

determination. Paragraphs 107-10 of the amended complaint expand upon the specification

language related to the construction of a navigation query after receipt of the spoken request and

the use of a multi-modal feedback approach and the benefits of these claims. Paragraphs 107

and 108 together assert that the construction of a navigation query results in "improvements to

computer functionality and technological processes including increased efficiency and speed-

and they achieve these technological benefits by fundamentally changing the manner in which a

user interfaces and interacts with computer technology itself." (D.I. 33   ,r 108).   However, no

portion of the claims or specification cited shows how the construction of a navigation query

results in increased efficiency or speed in computer functionality. ('021 patent col. 8:40-10:38).

As I previously held, neither the claims nor the specification teach how to construct a navigation




                                                 20
query. IPA Techs., 307 F. Supp. 3d at 371. In fact, the specification clearly states that persons of

ordinary skill in the art will be thoroughly familiar with how to do so. ('021 patent col 9:9-14).

Therefore, the construction of the navigation query alone cannot support the allegations of

increased efficiency or speed giving rise to an inventive concept. The language of these

paragraphs seems to suggest that it is the use of spoken language and the interpretation of the

spoken request to construct the navigation query that creates the increased convenience,

efficiency, and speed. However, nowhere does the specification or claims explain how the

invention renders an interpretation of the spoken request to increase convenience, efficiency, and

speed of the computer functionality. Instead, the specification states that speech recognition (i.e. ,

rendering an interpretation of the spoken request) can be achieved by " [a] variety of commercial

quality speech recognition engines, [which] are readily available on the market, as practitioners

will know." ('021 patent at 7:19-31). The allegations of improvements to computer

functionality in paragraphs 107-08 are therefore contradicted by the claims and the specification

and cannot be credited.

       Plaintiff also includes new allegations that the multimodal feedback approach included in

the claims improves computer functionality by creating faster searches. (D.I. 33         ,r,r   109-10).

However, as I previously held,

       At the level the claims are drafted, the multi-modal feedback essentially requires
       gathering additional data in a non-spoken modality and using the data to modify
       the initial navigation query, without further limitation as to how this is
       accomplished in the context of generating a navigation query from a spoken
       request. Refining search terms in a database query does not qualify as inventive,
       even if for the purpose of error correction.

IPA Techs. , 307 F. Supp. 3d at 371. A mere increase in the speed of a process cannot be an

inventive concept where the technology is conventional, and the ordered combination of steps




                                                 21
using that conventional technology is not shown to be inventive. Intellectual Ventures I LLC, 792

F.3d at 1367; IPA Techs., 307 F. Supp. 3d at 372.

       Similarly, paragraphs 113, 135, and 154 of the amended complaint assert that the claimed

"speech-based navigation method" in the Halverson patents "provide[s] significant benefits and

improvements to the capacity and underlying computer functionality over their prior art

navigation methods-namely, increased speed, convenience, and efficiency in creating a proper

query to search an electronic data source and providing information requested by a user, as well

as a greater degree of freedom for users to use and the navigation system to accept and process

an expanded set of intuitive inputs." (D.I. 33 1 113, 135, 154). However, these allegations

cannot overcome the specifications' continued references to using conventional technology to

implement the claims, nor do the claim elements as an ordered combination impart an inventive

concept. The steps of the claimed method are the basic steps used to navigate an electronic

method. The ordered combination of the "speech-based navigation method" claimed is the only

logical sequence of steps that could be followed to achieve the result. As I found previously,

"any changes to their ordering would render the claims useless for accomplishing their goal."

IPA Techs. , 307 F. Supp. 3d at 372. Thus, there is nothing unconventional or inventive about the

ordered combination of steps. Moreover, because the ordered combination of the claim elements

is not inventive, the alleged improvements of convenience, efficiency, and speed attributed to the

method cannot confer an inventive concept upon the combination either.

       Finally, paragraphs 126, 148, and 166 of the amended complaint allege facts surrounding

the priority dates of the Halverson patents. Specifically, these paragraphs allege, "The

technology disclosed and claimed ... was not then well-understood, routine, or conventional,"

because the first device marketed as a smartphone was not announced until 2000, the first mobile




                                                22
camera phone came to the United States in 2002, and the first mobile phone with any text to

speech capability was not released until late 2004. (D.I. 33   ,r,r 126, 148, 166).   However, as

previously discussed, the Halverson "specification is replete with references to implementing the

claims using conventional technology. " IPA Techs., 307 F. Supp. 3d at 370. These references

directly contradict Plaintiffs allegations in the amended complaint. Moreover, the method

claimed in the Halverson patents does not confer an inventive concept, even combined with the

factual allegations in the amended complaint. A method reciting the high-level, basic steps of

electronic database navigation in the only logical sequence to achieve the function and using

well-understood, routine, and conventional technology to do so cannot be unconventional or

inventive. Therefore, these paragraphs cannot infer an inventive concept when the Halverson

patents themselves make clear that the technology is not inventive.

         Because the claims of the Halverson patents are directed to the abstract idea of "retrieving

electronic data in response to a spoken request and transmitting the retrieved data to a user" and

do not contain an inventive concept, the Court finds that the claims are patent ineligible under

§ 101.

IV.      CONCLUSION

         For the reasons set forth above, Defendants' motion to dismiss (D.I. 35) is GRANTED as

to the ' 021 , '061 , and ' 718 patents and DENIED as to the ' 115, ' 560, and '128 patents.

         An appropriate order will be entered.




                                                 23
